UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-54090 CAREVIEW COMMUNICATIONS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 95-4659068 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 405 State Highway 121, Suite B-240, Lewisville, TX75067 (972) 943-6050 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNoo The number of shares outstanding of the Issuer’s Common Stock as of August 22, 2011 was 130,096,075. CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risks 26 Item 4. Controls and Procedures 26 Part II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities 28 Item 3. Defaults upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 29 2 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable Other current assets Total current assets Fixed Assets: Property and equipment, net of accumulated depreciation of $772,065 and $317,872, respectively Other Assets: Intellectual property, patents, and trademarks, net of accumulated amortization of $1,929,371 and $1,653,525, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Notes payable, net of debt discount of $19,552 and $60,679, respectively Mandatorily redeemable equity in joint venture, net of debt discount of $19,552 and $60,679, respectively Accrued interest Other current liabilities Total current liabilities Long-term Liabilities: Senior secured convertible notes, net of debt discount of $19,401,154 — Conversion option liability — Warrant liability — Notes payable, net of current portion and net of debt discount of $153,183 and $159,772, respectively Mandatorily redeemable equity in joint venture, net of current portion and net of debt discount of $153,183 and $159,772, respectively Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity: Preferred stock - par value $0.001; 20,000,000 shares authorized; no shares issued and outstanding — — Common stock - par value $0.001; 300,000,000 shares authorized;130,096,075 and 127,540,215 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total CareView Communications Inc. stockholders’ equity ) Noncontrolling interest ) ) Total stockholder’ equity ) Total liabilities and stockholders’ equity $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 3 CAREVIEW COMMUNICATION INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Revenues, net $ Operating expenses: Network operations, including non-cash costs of $13,834 and $13,833 for the three months ended June 30, 2011 and 2010, respectively, and $27,667 and $27,666 for the six months ended June 30, 2011 and 2010, respectively General and administration, including non-cash costs of $12,547,347 and $3,415,168 for the three months ended June 30, 2011 and 2010, respectively, and $12,771,902 and $3,950,551 for the six months ended June 30, 2011 and 2010, respectively Sales and marketing Research and development Depreciation and amortization Total operating expense Operating loss ) Other income and (expense) Interest expense ) Amortization of financing costs-non-cash — ) — ) Interest income Other income 14 14 Total other income (expense) Loss before taxes ) Provision for income taxes — Net loss ) Net loss attributable to noncontrolling interest ) Net loss attributable to CareView Communications $ ) $ ) $ ) $ ) Earnings (loss)per share, basic and diluted: Net loss per share $ ) $ ) $ ) $ ) Weighted average number of commonshares outstanding The accompanying footnotes are an integral part of these condensed consolidated financial statements. 4 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Six Months Ended June 30, 2011 June 30, 2010 CASH FLOWS FROM OPERATING ACTIVITES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation Amortization of intangible assets Amortization of debt discount Amortization of distribution/service costs Non-cash compensation associated with HealthCor — Financing costs — Stock based compensation Warrants issued for services Warrants issued for loan extension — Shares issued as part of settlement of lawsuit — Shares issued for services — Changes in operating assets and liabilities: Accounts receivable ) ) Other current assets ) ) Accounts payable Accrued interest Accrued expenses and other current liabilities ) Net cash flows used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment ) ) Purchase of patents and trademarks ) — Security deposits — ) Net cash flows used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes and loans payable Proceeds from exercise of options Repayment of notes payable ) ) Proceeds from sale of common stock, net of issuance costs — Net cash flows provided by financing activities Increase in cash Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $
